Citation Nr: 1616260	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-30 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 10, 1995, for the award of service connection for multiple sclerosis, for the purpose of accrued benefits.

2.  Entitlement to enhanced dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1131(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran, who died in December 2002, served on active duty from February 1952 to February 1954.  The appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a December 1996 rating decision, the RO granted service connection for multiple sclerosis, and assigned a 100 percent disability evaluation, effective January 10, 1995, the date the claim for service connection was received by VA.  This action represented a complete allowance of the benefits sought on appeal.

2.  In May 2009, the appellant filed a claim of entitlement to an effective date earlier than January 10, 1995 for the award of service connection for multiple sclerosis, for the purposes of accrued benefits.

3.  The Veteran was not rated totally disabled due to a service connected disability for a continuous period of at least eight years immediately preceding his death in December 2002.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an earlier effective date, for accrued benefits purposes, is dismissed.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for enhanced DIC have not been met.  38 U.S.C.A. §§ 1131(a)(2), 1311, 1318 (West 2014); 38 C.F.R. § 3.5, 3.21 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence needed to substantiate a claim.

In this case, however, VA's duties to notify and assist are not applicable, as the claim of entitlement to an earlier effective date must be dismissed, and the claim of entitlement to enhanced DIC benefits must be denied as a matter of law.  See Mason v. Principi, 16 Vet. App. 129 (2002) (holding that where the law, as mandated by statute, and not the evidence, is dispositive of the claim, the VCAA is not applicable).
 
Earlier Effective Date

The appellant contends that the effective date of the grant of service connection for multiple sclerosis should be February 28, 1983, the date the Veteran filed his claim for non-service connected pension.

Notably, when the Veteran filed his February 1983 claim for non-service connected pension, he did not file a claim for service connection for multiple sclerosis.  The Veteran first filed a claim for service connection for multiple sclerosis on January 10, 1995.  A December 1996 rating decision granted service connection for multiple sclerosis and assigned a 100 percent disability evaluation from January 10, 1995, the date the claim was received by VA.  This action represented a complete allowance of the benefits sought on appeal.  The Veteran did not disagree with the effective date assigned, and the December 1996 rating decision became final.  38 C.F.R. § 20.1103.

The Veteran died in December 2002.  That same month, service connection for the cause of his death was established, and the appellant was awarded DIC benefits.

In May 2009, the appellant submitted a claim of entitlement to an effective date earlier than January 10, 1995, for the award of service connection for multiple sclerosis, for accrued benefits purposes.  The RO denied this claim in October 2009.

In order for a claimant to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating decision."  Jones v. West, 136 F.3d 1296, 1299   (Fed. Cir. 1998)).  Additionally, once there is a final decision in which the RO grants a benefit and assigns an effective date, a claimant who has not timely appealed that effective date cannot subsequently make a "freestanding" claim for an earlier effective date for that benefit after the expiration of the one-year period for appealing the assigned effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that where there was a prior final decision of record that assigned an effective date, absent a contention of CUE or petition to reopen the previous decision, non-specific "freestanding" claim for an effective date would vitiate the rule of finality and should be dismissed).  A final decision can only be overcome by a request for revision based on clear and unmistakable error (CUE) or by a request to reopen based upon new and material evidence.  38 U.S.C.A. §§ 5108, 5109A (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(a) (2015).  

A review of the appellant's statements does not indicate that she is contending that there was clear and unmistakable error in the December 1996 rating decision.  Furthermore, a claim for CUE in the December 1996 rating decision was not pending at the time of the Veteran's death.  By law, VA is precluded from paying accrued benefits based on CUE in a veteran's case unless there was a CUE claim pending from the veteran at the time of the veteran's death.  See Jones v. West, 136 F.3d 1296, 1299-1300   (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90   (1998).  As no such claim was pending, the appellant does not have any legal right to pursue an earlier effective date claim, and the claim must be dismissed.

DIC

The Veteran died in December 2002, as a result of his service-connected disability.  In a December 2002 rating decision, the appellant was awarded DIC benefits as the surviving spouse of the Veteran based upon her claim for service connection for the cause of the Veteran's death.

The appellant applied for an increase in her DIC benefits in May 2009.  She asserts that her benefits should be increased because she was married to the Veteran for more than eight years and because she believes that the Veteran was entitled to an earlier effective date for service connection for multiple sclerosis.

DIC is payable to a Veteran's surviving spouse when the Veteran dies from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. § 3.5(a) (2015).  38 C.F.R. § 3.10(b) provides that the basic monthly rate of DIC for a surviving spouse will be the amount specified in 38 U.S.C.A. § 1311(a)(1) corresponding to the Veteran's pay grade in service.  The basic monthly rate will be increased by the amount specified in 38 U.S.C.A. § 1311(a)(2) if the Veteran at the time of his death, was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least eight years immediately preceding death.  38 C.F.R. § 3.10(c).  The surviving spouse must have been married to the Veteran for the entire eight-year period referenced in paragraph (c) of 38 C.F.R. § 3.10 in order to qualify for the increase.  38 C.F.R. § 3.10(f)(1).

In this case, a marriage certificate shows that the Veteran and the appellant married in June 1950 and were married when the Veteran died in December 2002.  Thus, they were married for over eight years when he died.  However, the Veteran was not in receipt of, nor was he entitled to receive, service connection for a disability that was rated totally disabling for a continuous period of at least eight years immediately preceding his death.  The effective date of service connection for multiple sclerosis was January 10, 1995.  At the time of his death, the Veteran had not been rated as totally disabled for at least eight years; he had been rated as totally disabled for seven years and eleven months.  While the Board certainly sympathizes with the appellant, the additional rate of DIC increase provided under 38 38 U.S.C.A. § 1311(a)(2) is not applicable.

Although the Board lacks the authority to grant the appellant's claim an equitable basis, the Board is sympathetic to the appellant.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board points out to the appellant that the Secretary of VA has discretionary equitable power to provide relief, and the appellant is free to apply to the Secretary of VA and request that he exercise his discretionary authority to grant her claim on an equitable basis.  See 38 U.S.C.A. § 503 (West 2002); 38 C.F.R. § 2.7 (2008); see also Darrow v. Derwinski, 2 Vet. App. 303, 304 - 06 



(1992).  If the appellant wishes to seek such equitable consideration by the Secretary, she may want to consider contacting her representative for assistance.


ORDER

The claim of entitlement to an effective date earlier than January 10, 1995, for accrued benefits purposes, is dismissed.

A higher rate of DIC benefits under the provisions of 38 U.S.C.A. § 1311(a)(2) is denied.


____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


